Citation Nr: 9910439	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
lumbosacral strain with arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which reduced the 
disability evaluation for the veteran's service-connected 
lumbosacral strain with arthritis from 40 to 20 percent.  The 
veteran, who had active service from June 1968 to April 1972, 
timely appealed that decision.

The Board issued a decision in May 1997 that essentially 
affirmed the RO determination, and the veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals (Court).  In October 1998, the veteran and the 
Secretary filed with the Court a joint motion to remand the 
case.  Also in October 1998, the Court issued an order 
vacating the May 1997 decision and remanding the matter back 
to the Board for further consideration consistent with the 
directives in the joint motion.  Specifically, the Board was 
directed to provide adequate reasons or bases for its 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321 (1998).

During the pendency of the appeal, the veteran has asserted 
that his back condition has worsened and suggested that he is 
unable to work due to his back problems, inferred claims for 
an increased evaluation for the back disorder and for a total 
rating based on individual unemployability due to service-
connected disability are raised.  As these claims are not 
currently before the Board, they are referred to the RO for 
any and all appropriate action.


FINDINGS OF FACT

1.  In April 1992, the RO granted an increased rating, to 40 
percent, for service-connected lumbosacral strain with 
arthritis, effective January 23, 1991; the evaluation was 
based on private medical records, VA medical records, lay 
statements of the veteran's spouse and his employer, reports 
of VA examinations he underwent in February 1991, November 
1991 and March 1992, and statements given by the veteran at a 
personal hearing conducted in February 1992.

2.  In December 1993, the veteran was re-examined by VA to 
determine whether the status of his lumbosacral strain with 
arthritis had improved; in March 1994, based on the results 
of that examination, the RO proposed to reduce the rating for 
the lumbosacral strain with arthritis from 40 percent to 20 
percent; the RO notified the veteran of the proposed 
reduction in April 1994 and given 60 days in which to submit 
additional evidence.

3.  After the veteran and his spouse offered testimony in a 
June 1994 personal hearing, in September 1994 (not less than 
60 days after notification of the proposed reduction), the RO 
reduced the evaluation for the veteran's back to 20 percent, 
effective November 1, 1994.

4.  The report of the December 1993 VA examination showed 
that the veteran had achieved improvement in the status of 
his lumbosacral strain with arthritis.


CONCLUSION OF LAW

As the reduction in the rating for the veteran's lumbosacral 
strain with arthritis was proper, the criteria for 
restoration of the 40 percent rating have not been met.  
38 U.S.C.A. §§ 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105, 
3.321, 3.344(c), 4.1, 4.2, 4.10, 4.13, 4.31, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In August 1979, the RO received three lay statements from the 
veteran's then-employers, prospective employers and fellow 
employees.  The first, an undated statement from [redacted] 
[redacted], a co-worker, indicated that although the veteran 
had been employed at Maharishi International University as a 
security guard, he really was unable to discharge his job 
duties properly due to his back trouble.  She recalled having 
filled in for him many times.  She reported that the job 
required a lot of walking and, in his case, driving back and 
forth between cities.  The second statement consisted of a 
letter from a roadmaster of a section labor crew dated in 
June 1979 advising the veteran that his employment 
application had been disapproved due to his inability to 
perform work up to the job-standards.  The third statement, 
dated in July 1979, was from [redacted], manager of Valley 
Supply and Equipment, who said that the veteran had been 
employed for nine days that month but that he could not 
continue employment there because he could not lift the fifty 
and one-hundred pound cylinders.

A VA hospital summary reflects that the veteran was 
hospitalized between May and June 1984 with chronic low back 
muscle strain and situational depression.  He had been 
admitted complaining that he was unable to maintain work 
because of his back pain.  The attending physician reported 
that on discharge the veteran understood that certain 
physical activity would increase his pain and muscle spasms.  
The physician reported that the veteran was able to work at 
jobs that would not aggravate his low back pain.  The 
veteran's activity was somewhat limited.  He was unable to do 
any lifting of objects above ten pounds.  He was not to do 
any type of bending over.  The physician reported that the 
veteran's hospital stay had not altered his disability 
rating. 

In December 1990 the veteran underwent a disability 
examination for physical therapy purposes at Mahaska County 
Hospital.  He complained of left lower extremity weakness 
with occasional leg pain as well as constant backache.  His 
forward flexion was found to be limited, and he experienced 
increased pain on elevating his hips to 90 degrees of 
flexion.  There was also pain on spinal extension.  His 
lumbar spine was slightly in lordosis and lacked the normal 
flexion curve.  He was positive to straight leg raising on 
the right at 45 degrees.  The assessment was bilateral 
hamstring tightness with positive straight leg raise on the 
right, limited spinal mobility into flexion with increased 
lordotic posture and left lower extremity weakness especially 
in the quadriceps and hamstring muscle groups.  It was 
recommended that he be placed on an exercise program to 
strengthen his back muscles, as well as to improve his 
mobility, especially in spinal flexion.  It was recommended 
that he be restricted from any activity that involved bending 
at the waist or heavy lifting.

In February 1991, the veteran underwent a VA compensation and 
pension examination.  He reported that he had worked at 
"HyVee" from August 1989 to June 1990 and had lost four 
days of work due to his back.  He said that there was too 
much bending and lifting in this job.  He reported that he 
had not worked since July 1990, due to his low back pain that 
would come on during physical activities.  He denied pain 
while at rest but he said he had to sleep on the floor.  He 
said that physical therapy helped only for a short period of 
time.  He said that he occasionally felt radiation of his low 
back pain into his left thigh.  Physical examination 
disclosed normal lordosis of the spine, no muscle spasm and 
no tenderness.  He was able to bend forward with his knees 
straight until his fingertips reached his toes.  He was able 
to extend, bend laterally and rotate completely without pain.  
Straight leg raising was positive at 60 degrees on the left 
but negative on the right.  The diagnosis was lumbosacral 
strain with arthritis.

In March 1991, the veteran submitted a summary of his 
employment history from 1980 to 1991.  While he indicated 
that he did not work in 1980 and 1981 due to back trouble, he 
said he worked as a supply clerk in 1982 and used back 
support at all times.  He was laid off from his job in 1983 
and retrained in small engine repair.  He worked 
approximately six months in this field in 1984 but he had 
back problems.  After being hospitalized for depression 
secondary to his back disorder, he entered barber college in 
1987 and started work in a barbershop that year.  However, 
the barbershop was closed in 1989 to make way for new 
development.  He then worked for "HyVee" for eleven months.  
He had two bouts of back trouble at this time, and he was 
passed over for promotion.  He reported having been in State 
Vocational Rehabilitation due to nervousness and back 
problems.

An August 1991 statement by the veteran's spouse indicated 
that the veteran had worked as a barber until July 1989, and 
that he had taken time off while working at this job due to 
his back.  She stated that the veteran ultimately had lost 
his position due to development of a new K-mart at his 
location.  She indicated that he then went to work at Hy-Vee 
but his job was discontinued due to new technology.  He then 
was made a night stocker, which was very difficult for him 
because of the lifting, bending and pain as well as because 
of having to deal with eighteen and nineteen year old 
supervisors.  He quit this job because of back pain and 
because he was stressed out.  In April 1990, he was referred 
from VA to a state vocational rehabilitation agency.  He 
could not complete the process, however, because of emotional 
problems and stress.  He then worked at Food for Less but 
after a week he was written up because of a violent outburst 
over a minor incident.  She indicated that she had seen him 
force himself to go to work when his body was contorted from 
pain because, essentially, they needed his paycheck.  She 
also indicated that his legs bothered him every night, that 
he never got the sleep he needed, and that he slept on the 
floor each night.  She said he was forced to take minimum 
wage jobs because nobody wanted someone with a "bad back."  
He also could not return to school because he could not sit 
for long periods.  They had to move into an apartment because 
he was unable to perform outdoor chores.  She also said he 
could not take a job involving pressure or responsibility 
because this would make him angry enough to the point where 
he would either quit or get fired.

A September 1991 statement from Charles F. Elmendorf, D.O., 
indicated that the veteran was examined in July 1991 and 
complained of back pain at that time.  Examination revealed 
that the veteran had lumbar flexion to 45 degrees and lumbar 
extension to 5 degrees.  Dr. Elmendorf opined that the 
veteran had chronic myofascial strain syndrome and 
recommended treatment with osteopathic manipulation, as well 
as with muscle relaxants and anti-inflammatory medication.

In October 1991, the veteran submitted an employment history.  
Here, he said that from August 1976 to March 1977 he worked 
in plumbing and heating, and that he left because of his 
back.  From March 1977 to May 1978 he was unemployed due to 
his back problems and due to ear surgery.  From May 1978 to 
July 1978, he had back problems while working in construction 
and welding and therefore left his job. Then from August 1981 
to April 1982 he worked in a textile mill that closed.  From 
January 1985 to February 1985 he had worked but he lost his 
job when his back went out.  From June 1985 to July 1985, he 
had a sales position with an automobile company but that he 
left because he had to spend too much time on his feet and 
because he had hurt his back.  He also worked from August 
1985 to November 1985, but also left that job because the 
work was too hard on his back.  From August 1989 to June 
1990, he worked at Hy-Vee Foods.  He left because of back 
problems and nerves.  From April 1991 to date, he worked only 
part-time.  He said he was physically incapable of full-time 
work.

During an October 1991 special VA orthopedic examination, the 
veteran detailed his history of back problems since his 
injury in January 1969.  On examination, mild discomfort was 
noted to deep pressure and percussion across the lumbosacral 
region of the back.  Muscle spasm was not present.  The 
veteran stood erect and was able to walk on the toes and 
heels of either foot.  Straight leg raising in the sitting 
position was negative, and in supine position on the right 
and left each to 80 degrees being negative.  Some sensory 
diminution was described to pinprick over the lateral aspect 
of the left calf, and there appeared to be a very mild 
weakness of the extensor hallucis on the left.  The veteran 
was able to touch his toes on forward bending with extension 
to 20 degrees, lateral right bending to 25 degrees and 
lateral left bending to 20 degrees.  He was able to rotate 90 
degrees to the right and left.  X-rays revealed some 
narrowing of the lumbosacral disc space.  The veteran was 
diagnosed with chronic low back pain without definite 
physical findings indicative of a herniated disc, except for 
slight weakness of the extensor hallucis on the left and a 
slight sensory diminution on the lateral calf.

In February 1992, the RO received an undated statement from 
[redacted], the manager of a grocery store, which indicated 
that the veteran had worked for Mr. [redacted] since April 1991.  
Mr. [redacted] indicated that the veteran was given the 
opportunity to work in the evenings stocking shelves, but was 
unable to continue with this assignment because of back pain.  
In addition, Mr. [redacted] noted a couple of negative incidents 
related to the veteran's "mood."  A copy of an Employee 
Corrective Action Notice dated in December 1991 indicated 
that the veteran was sent home because of his behavior.  It 
was noted that another such incident would result in the 
veteran's termination.

Also in February 1992, the veteran testified at a personal 
hearing before the RO.  He described the pain in his lower 
back that went into his left leg down to the top of his knee 
and went up his spine to his shoulder blades.  The veteran 
indicated that he was limited in his activities and could not 
work full-time because of his physical limitations.  

During his March 1992 VA examination, the veteran related his 
long history of back pain and treatment and noted that over 
time the pain had increased in intensity and frequency.  The 
veteran noted that he limited his activities moderately to 
accommodate for his discomfort and reported that he was 
unable to maintain full-time employment.  He denied any 
paresthesia.  According to the veteran, he tried multiple 
conservative therapies without any relief.  He noted that 
nonsteroidal anti-inflammatories helped somewhat, but did not 
relieve the discomfort completely.

Physical examination indicated that range of motion of the 
lumbar spine was limited primarily on flexion.  Straight leg 
raising was negative on the right, produced back discomfort 
at 90 degrees on the left with a mild radicular component 
down the posterior aspect of the left lower leg to the knee.  
The veteran's gait was normal and motor strength testing 
revealed all muscle groups to be 5/5 in both lower 
extremities.  Sensory examination revealed a diffuse 
hypesthesia on the lateral aspect of his left lower extremity 
as well as the dorsum of the foot.  To a lesser degree 
hypesthesia was noted in the lateral and medial aspects of 
his left foot.  Deep tendon reflexes were 2+ bilaterally and 
symmetrically.  No clonus or evidence of myelopathy was 
noted.  An MRI of the lumbosacral spine revealed degenerative 
disc disease at multiple levels in the low back with a 
bulging disc at L5-S1, primarily on the right side (the side 
opposite his radicular complaints).  The examiner opined that 
the veteran appeared to be moderately restricted in his 
activity secondary to his back pain.

In his opinion, the Hearing Officer indicated that medical 
reports revealed that the veteran's arthritis had developed 
into significant disc disease.  In April 1992, the RO issued 
a rating decision assigning a 40 percent disability rating to 
the veteran's service-connected lumbosacral strain with 
arthritis, effective from January 23, 1991.  

A July 1992 nerve conduction study was unremarkable.  The 
electromyography (EMG) revealed evidence of denervation in 
the left lateral quadriceps femoris only with no abnormal 
findings in the left adductor longus or left paraspinous 
muscle.  It was noted that these results were consistent with 
a limited compressive lesion in the left L2-L4 roots or 
femoral nerve.  It was noted further that the negative 
paraspinal muscle examination did not completely rule out a 
root compression.

During a December 1993 VA examination, the veteran indicated 
that he was unemployed for a year and had left his job 
because of "stress."  The veteran noted a history of 
lumbosacral strain and complained of "a lot of pain all up 
and down my spine and lower back."  According to the 
veteran, the pain was continuous.  He noted that Motrin 
offered some relief.  The veteran reported radiation of the 
pain into his left posterior thigh to the knee that was 
present on a fairly constant basis.  He indicated that his 
pain decreased when he reclined and increased with weather 
changes.  The veteran denied radicular signs.

Physical examination revealed that the veteran had multiple 
signs of incongruency including pain with axial compression, 
skin rolling, and pelvic rotation.  The veteran verbalized 
excessively with motion and walked stiffly.  The examiner 
indicated a marked discrepancy in the veteran's straight leg 
raising examination which was negative seated, but positive 
for pain into the hips and thighs in the supine position 
bilaterally.  No postural abnormalities or fixed deformities 
were noted.  Musculature of the back was normal and 
symmetric.  Range of motion permitted forward flexion with 
fingers to two centimeters of his toes.  The veteran had 
backward extension to 15 degrees, left and right lateral 
flexion to 30 degrees, and rotation to the left and right to 
40 degrees.  The veteran complained of pain with all of these 
motions.  The examiner noted no evidence of neurological 
involvement with 5/5 strength that was symmetric in both 
lower extremities.  Reflexes were symmetric without evidence 
of sensory deficit subjectively.  X-rays were negative with 
the exception of a limbus at the inferior aspect of the 
anterior portion of L5 that was a normal congenital variant 
and did not indicate any previous injury.  The veteran was 
diagnosed with no diagnostic abnormality.

Based on the December 1993 VA examination findings, in a 
March 1994 rating decision, the RO proposed to reduce the 
veteran's evaluation for lumbosacral strain with arthritis to 
20 percent.  The RO indicated that, although the evidence 
showed radiological findings of degenerative disease at L5-S1 
and L4-L5, there was only the evidence showed only slight 
limitation of motion of the lumbar spine with pain, no 
demonstrable muscle spasm, no deformity of the lumbar spine, 
no atrophy of the musculature of the back or lower 
extremities, and no evidence of neurological pathology. 

In an April 1994 letter, the RO notified the veteran of its 
intention to reduce his rating, and informed him that he 
could submit medical or other evidence to show that a 
reduction in his rating was not warranted.

During a June 1994 personal hearing before the RO, the 
veteran testified that he had nearly constant lower back pain 
("a knotted pain") which went into his left hip and leg, in 
addition to his neck.  According to the veteran, bending, 
twisting, lifting and the weather aggravated his pain.  He 
indicated that he took 800 milligrams of Motrin daily for 
pain, but did not use a brace or support and was never told 
to sleep on any special device.  He noted that he slept on an 
orthopedic mattress with a sheet of plywood beneath it and 
that two or three months out of the year (usually the winter 
months) he could not sleep in bed because of the severity of 
his pain.  The veteran testified that he had not had an MRI 
or EMG since his rating was increased to 40 percent.  He 
indicated that he was unemployed as a result of his back 
problem and depression.  The veteran's spouse testified that 
the veteran was limited in his activities including bending, 
stooping, walking, playing with their grandchildren and 
working around the house.

In September 1994, the RO reduced the evaluation for the 
veteran's his service-connected back condition from 40 to 20 
percent, effective November 1, 1994.

VA medical records received in October 1995, during the 
pendency of the appeal, include outpatient treatment records 
dated from May to December 1994, reflecting multiple somatic 
complaints, including pain from arthritis.  Those records 
include the report of a neurological consultation in August 
1994 reflecting complaints of back pain with radiation to the 
left leg; however, examination revealed normal motor strength 
and heel and toe walk, deep tendon reflexes of 2+, and 
negative straight leg raising.  The examiner assessed 
musculoskeletal low back pain, and recommended that the 
veteran continue with his present medications.  The veteran 
also was hospitalized for depression in September 1994.  
During this hospitalization, he complained of back pain and 
underwent a neurosurgical evaluation for the same.  The only 
treatment prescribed was Motrin for pain.  Later in his 
hospital stay, it was noted that his lower back pain was well 
controlled with Motrin.

II.  Analysis


As a preliminary matter, the Board notes that the veteran 
appealed only the reduction of his rating for his back 
disorder.  The veteran does not contend, and the evidence 
does not establish, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. 
§ 3.105(e).  Therefore, the Board will focus only upon the 
propriety of the reduction.

In order for VA to reduce certain service-connected 
disabilities, specific requirements must be met.  See 
38 C.F.R. § 3.344 (1998); see also Dofflemeyer v. Derwinski, 
2 Vet. App. 277 (1992).  These requirements apply to ratings 
which have continued for long periods of time at the same 
level (5 years or more), and do not apply to disabilities 
which have not become stabilized or which are likely to 
improve.  See 38 C.F.R. § 3.344(c) (1998).  The Board notes 
that the provisions of 38 C.F.R. §§ 3.344(b) and (c) do not 
apply to this case because the 40 percent rating for the 
veteran's lumbosacral strain with arthritis was in effect 
only for two years and nine months.  In all other cases (such 
as this one), an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant reduction in rating.  Id.  

In considering the propriety of a reduction, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated.  Moreover, in all reduction cases 
(regardless of the time period the rating was in effect) 
certain general regulations, such as those pertaining to the 
rating of service-connected disabilities, need to be 
considered.  Specifically, it is necessary to ascertain, 
based on a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the veteran's condition, and not merely a difference in 
thoroughness of the examination or disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 
(1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13).  See 
also 38 C.F.R. § 3.344(c) (1998) (authorizing reduction of a 
rating in effect for less than five years on the basis of 
examination disclosing improvement).

Concerning the rating of disabilities in general, disability 
evaluations are determined by comparing the veteran's 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155.  VA has the 
duty to acknowledge and consider all regulations that are 
potentially applicable to the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-593 (1991).  When after careful consideration of the 
evidence, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the history of the disability 
is considered; however, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In addition, each disability must be reviewed in relation to 
its history and emphasis must be placed upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1 (1998).  Medical reports must be interpreted in light 
of the whole-recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (1998).  The basis of a 
disability evaluation is the ability of the body to function 
as a whole under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  Factors for 
consideration in evaluating joint disabilities include less 
movement than is normal, more movement than is normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement to include swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

Consistent with the provisions that direct that arthritis 
should be evaluated on the basis of limitation of motion of 
joint or joints involved (see Diagnostic Code 5003), the 
veteran's back disorder has been evaluated under Diagnostic 
Code 5292.  That diagnostic code prescribes a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).

In addition, Diagnostic Code 5295 provides for a 20 percent 
disability evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
the listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

Furthermore, moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  
Recurring attacks of severe intervertebral disc syndrome with 
intermittent relief warrant a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

After a thorough review of the probative evidence, the Board 
finds that restoration of a 40 percent evaluation for 
lumbosacral strain with arthritis is not warranted.  The 
Board notes that at the time of the April 1992 rating 
decision that increased the veteran's disability evaluation 
to 40 percent, the medical evidence supported such an 
evaluation.  Specifically, slight weakness of the left 
extensor hallucis and a slight sensory diminution on the 
lateral calf were noted in October 1991.  In addition, the 
March 1992 VA examination revealed some limitation of motion 
of the lumbar spine, primarily with flexion; straight leg 
raising which produced back discomfort at 90 degrees on the 
left with a mild radicular component down the posterior 
aspect of the left lower leg to the knee; a diffuse 
hypesthesia in the left lower extremity and foot; and MRI 
evidence of degenerative disc disease at multiple levels in 
the low back with a bulging disc at L5-S1, primarily on the 
right side.  The examiner opined that the veteran appeared to 
be moderately restricted in his activity secondary to his low 
back pain.

By comparison, the Board notes that the evidence associated 
with the claims file following the increase, and of record at 
the time of the reduction, showed an improvement in the 
veteran's back condition; that evidence does not support an 
evaluation in excess of 20 percent.  In this regard, the 
Board notes that the December 1993 VA examination revealed 
forward flexion with fingers to two centimeters of his toes, 
backward extension to 15 degrees, left and right lateral 
flexion to 30 degrees, and rotation to the left and right to 
40 degrees.  Although the veteran complained of pain with all 
of these motions, the examiner indicated that the veteran had 
multiple signs of incongruency including pain with axial 
compression, skin rolling, and pelvic rotation.  In addition, 
the examiner noted a marked discrepancy in the veteran's 
straight leg raising examination which was negative seated, 
but positive for pain into the hips and thighs in the supine 
position, bilaterally.  X-rays were negative with the 
exception of a limbus at the inferior aspect of the anterior 
portion of L5 that was a normal congenital variant and did 
not indicate any previous injury.  The examiner's assessment 
was no diagnostic abnormality.

Thus, the evidence of record at the time of the reduction 
included clinical findings indicate radiological evidence of 
degenerative disease and slight limitation of motion of the 
lumbar spine with pain; however, there was no evidence of no 
demonstrable muscle spasm, no deformity of the lumbar spine, 
no atrophy of the musculature of the back or lower 
extremities, and no evidence of other neurological pathology.  
These clinical findings reflect an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work. During his June 1994 personal hearing, the 
veteran testified that he took Motrin for pain, but did not 
use a back brace or support.  Although the veteran stated 
that he was unemployed from a combination of depression and 
back pain, he noted during the December 1993 VA examination 
that he left his job because of stress.  While the veteran's 
and his spouse's June 1994 testimony are certainly for 
consideration, it is noteworthy that the reported limitation 
in activities and reports of fairly constant pain, relieved, 
somewhat, by Motrin, are not entirely inconsistent with the 
December 1993 examination findings and other medical evidence 
of record, although, as discussed in more detail below, the 
veteran's claims of being unemployable, in part, due to his 
back problems, were not then objectively supported.  

It is also significant that the August 1994 neurological 
evaluation revealed no significant findings beyond the 
veteran's subjective complaints of pain, and that, in the 
report of the veteran's September 1994 hospitalization, his 
back pain was described as well-controlled with Motrin.  
While those reports were not physically before the rating 
board at the time of the September 1994 reduction, it is 
noteworthy that they are, nonetheless, reflective of the 
veteran's condition at the time of the reduction (and, hence, 
may be considered constructively of record, see Dunne v. 
Brown, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 
2 Vet. App. 611, 613-14 (1992)).  Furthermore, those records 
appear entirely consistent with the medical evidence upon 
which the reduction was based.  As the evidence physically of 
record at the time of the reduction clearly supported the 
reduction, the contemporaneous, but subsequently received VA 
medical records, merely serve to confirm that, at the time of 
the reduction, medically, an improvement in the veteran's 
condition had, in fact, occurred.

As there was no medical evidence demonstrating that the 
veteran had severe limitation of motion of the lumbar spine; 
recurring attacks of severe intervertebral disc syndrome with 
intermittent relief; or severe lumbosacral strain with the 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the Board finds that the veteran did not then meet 
the criteria for an evaluation in excess of 20 percent under 
any of the potentially applicable diagnostic codes (5292, 
5293, and 5295, respectively), even considering the history 
of the veteran's disability, and demonstrated functional 
loss, including as due to pain.  See 38 C.F.R. §§ 4.40, 4.45 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(rendered after the proposed and final rating reduction 
decisions).  While those regulations were not explicitly 
considered by the RO, the proposed and final rating decisions 
make clear that functional loss due to pain was, in fact, 
considered in arriving at the conclusion that, based on 
medically established improvement in the veteran's condition, 
a 20 percent evaluation was warranted.  Moreover, the hearing 
officer's July 1994 decision and the September 1994 rating 
decision effectuating the reduction clearly indicate that, in 
addition the December 1993 VA examination report and the 
veteran's and his spouse's June 1994, consideration of 
whether a reduction was warranted was based on consideration 
of all pertinent medical and lay evidence, including that 
considered in increasing the veteran's evaluation to 40 
percent in 1992.

As, on those facts, the Board must conclude that the 
reduction was proper in light of provisions of the rating 
schedule, there is no schedular basis for restoration of the 
previously assigned 40 percent evaluation for the veteran's 
back disorder.

The Board also notes that, at the time of the reduction, the 
evidence presented no basis for continuation of the 40 
percent evaluation on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321 (1998).  Again, while the 
RO did not explicitly consider that provision, the Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Moreover, while 
the Board cannot assign an extra-schedular evaluation in the 
first instance, it is not precluded either from affirming an 
RO conclusion that a claim does not (or, as in this case, did 
not) meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In the present case, the veteran has submitted lay and 
medical evidence intended to demonstrate that his back 
condition interferes with his employability to such a marked 
extent that the schedular criteria cannot adequately reflect 
his disability level.  However, for the reasons that follow, 
the Board determines that, at the time of the reduction, the 
record provided no basis for continuing the veteran's 40 
percent evaluation for lumbosacral strain with arthritis on 
an extra-schedular basis.  

As a preliminary matter, the Board would emphasize notes that 
the present issue to be considered is not whether the veteran 
is entitled to an increased evaluation for his disability, 
per se, but rather whether the RO, in 1994, properly reduced 
the veteran's disability evaluation on the ground that the 
evidence available to the RO at the time indicated 
improvement in the veteran's condition.  It is necessary to 
stress this point because additional, non-VA evidence has 
been associated with the claims file since the RO reduced the 
veteran's disability evaluation.  Indeed, a copy of a Social 
Security Administration (SSA) decision was made a part of the 
claims file in September 1996.  However, as noted above, in 
evaluating the propriety of a reduction in rating, the Board 
must focus on the evidence available to the RO at the time 
the RO made the reduction.  

This point bears on the facts of the instant case.  The 
evidence in the form of employer's, fellow employee's, and 
spouse's statements, as well as the medical evidence 
presented by the veteran all were before the RO at the time 
the RO increased the veteran's evaluation to 40 percent in 
April 1992.  Such evidence thus formed the basis for the RO's 
conclusion that an increased evaluation to 40 percent was 
then warranted.  

Between the time of the increase and the time of reduction, 
however, apart from his testimony at the personal hearing, 
the veteran presented no medical evidence suggesting that his 
disability presented such a marked interference with his 
employment as to suggest that his condition had not improved 
and that the rating schedule was inadequate to reflect the 
full impact of his disability.  Indeed, during the December 
1993 VA examination, although the veteran reported that he 
had been unemployed for one year, and that he could not work, 
the examiner's actual findings, indicating slight limitation 
of motion and questionable complaints of pain with motion, 
are not suggestive of interference with employment beyond 
that degree contemplated in a 20 percent evaluation. 

The Board acknowledges that there is a 1992 letter in the 
file from a former employer (a store manager of Food 4 Less) 
indicating that the veteran was unable to do night stocking 
because of back pain.  In the letter, however, he also 
mentions some apparent problems with the veteran's moods, the 
most recent of which occurred in December 1991.  Moreover, 
while, in an August 1991 statement, the veteran's wife 
indicated that the veteran was forced to take minimum wage 
jobs because of his back, she pointed to his inability to 
handle a job involving pressure or responsibility and his 
resulting anger as the basis for him either quitting or 
getting fired.  Furthermore, while the veteran and his spouse 
have submitted chronologies recounting a history of 
employment for the purposes of showing employment either 
curtailed by or discontinued due to back disability, the 
evidence of record points to employment actually interrupted 
by other intervening circumstances.  The chronologies 
themselves, also show other reasons that the veteran stopped 
working at various points in time.  For example, the veteran 
indicated that his employment as a barber was curtailed by 
community development plans.  He also indicated that his work 
in a textile mill was short-lived because the mill shut down.  
Significantly, there is no showing, beyond the veteran's and 
his wife's assertions, that, at the time of the 1994 
reduction in evaluation from 40 to 20 percent, the veteran's 
back was such a significant factor in his employability such 
as to constitute marked interference with employment.    

The Board also notes that a 1991 rehabilitation survey from 
Dr. Elmandorf noted that the veteran had functional 
limitations as a result of his back disability that precluded 
him from lifting twenty pounds more than once or twice per 
day, and allowed him to lift ten pounds several times per 
hour.  While there was overall severe limitation of motion at 
that time, Dr. Elmandorf did not indicate that the veteran 
would be incapable of performing jobs that did not emphasize 
lifting, or that were more sedentary in nature.  Most 
significantly, however, the Board would emphasize that Dr. 
Elmandorf's report is reflective of the severity of the 
veteran's back condition in at that time, a period for which 
the veteran subsequently was compensated for his disability 
at the 40 percent level, but is not reflective of the state 
of the disability at the time of the reduction.  Likewise, to 
the extent the chronologies provided by the veteran and his 
wife, to the extent they reflect interference with employment 
due to back problems, pertain to a period of time well before 
the reduction.  In any event, it should noted that even the 
assignment of a 20 percent disability evaluation for the 
veteran's back disability contemplates some interference with 
employment; however, at the time of the reduction, more than 
that simply was not shown.

Accordingly, the Board must conclude that the evidence before 
the RO at the time of the reduction did not then demonstrate 
that the veteran's lumbosacral strain with arthritis caused 
marked interference with employment (beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards, so as to 
warrant continuation of the 40 percent evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321 (1998).

For all the foregoing reasons, the Board determines that, at 
the time of the rating reduction in question, there was 
medically-shown improvement in the veteran's back condition 
such that there was no schedular or extra-schedular basis for 
a 40 percent evaluation; hence, the RO properly reduced the 
veteran's evaluation to 20 percent.

As a final note, the Board would point out that, in reaching 
the above determination, the Board has considered all of the 
contentions of the veteran's representative.  The veteran's 
representative has contended that the veteran's rating 
reduction was based entirely on a hospital summary and the 
veteran should have been afforded a VA examination.  The 
Board notes that the proposed decision to reduce the 
veteran's disability evaluation was based on the December 
1993 VA examination, and not a hospital summary, but that the 
September 1994 reduction decision was based upon that report 
as well as other evidence of record, including the veteran's 
June 1994 hearing testimony.

As regards the contention of the veteran's representative 
that the December 1993 VA examination was an inadequate 
examination upon which to base the veteran's rating 
reduction, the Board points out that the report of that 
examination noted the veteran's medical history, subjective 
complaints and clinical findings, to include neurological 
findings.  In addition, the VA examiner reviewed the 
veteran's claims folder in connection with the examination in 
order to be able to provide an informed medical opinion 
regarding the current severity of the veteran's lumbosacral 
arthritis.  Finally, the Board notes that this examination 
was as complete as the March 1992 VA examination upon which 
the 40 percent evaluation was based (although such is not a 
regulatory requirement for disability evaluations in effect 
for less than five years, see 38 C.F.R. § 3.344(a)).  
Accordingly, the Board finds that the December 1993 VA 
examination was adequate for rating purposes.

In addition, the veteran's representative has contended that 
the veteran should be rated under Diagnostic Code 5293 for 
discogenic disc disease.  The Board notes that it considered 
the veteran's claim under all appropriate diagnostic codes 
and, for the reasons stated above, determined that the 
veteran did not meet the criteria for an evaluation in excess 
of 20 percent under any of the relevant codes.

The veteran's representative also has contended that the 
veteran is in receipt of Social Security benefits, and in 
fact, the copy of a March 1995 Social Security determination 
awarding the veteran benefits was associated with the claims 
folder in September 1996.  The Board notes that receipt of 
Social Security benefits appears to be based, in part, on 
back disability.  The Board emphasizes, however, the issue 
before the Board, namely, entitlement to restoration of a 40 
percent rating at time of the rating reduction in 1994, 
effectively precludes consideration of this evidence.  It is 
significant to note, however (as noted by the RO in an 
October 1996 Supplemental Statement of the Case), that the 
medical evidence cited to in the decision predates the 
evidence upon which the reduction was based.

Finally, in reaching the conclusion that, because the 
reduction was proper, the claim for restoration must be 
denied, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990).






ORDER


Restoration of a 40 percent evaluation for lumbosacral strain 
with arthritis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

